Missouri State Public Defender System

Deputy Director’s Office — Specialty Practices & Resources
1000 W. Nifong, Building 7, Suite 100
Columbia, Missouri 65203
Telephone: 573-777-9977 Fax: 573-777-9974

 

Eric Schmitt

Attorney General
Supreme Court Building
207 W. High Street

P.O. Box 899

Jefferson City, MO 65102

March 27, 2019 Og
[ep

Re: Church v. State of Missouri, et al., U.S. Dist. Ct. W.D. Mo. (No. 17-04057-CV-C-NKL)

Dear Mr. Schmitt:

A trial date in this case has been set for August 2019. The Missouri State Public Defender Commission,
which is the remaining party, is requesting coverage by the state legal expense fund.

Please let us know as soon as possible about our coverage.

Very truly yours,

J. Gregory Mermelstein
Deputy Director/General Counsel

c Jeremiah Morgan, Deputy Director, Civil Division

EXHIBIT .
s M5PO_ Dat;
_ 6

 

www.publicdefender.mo.gov
Case 2:17-cv-04057-NKL Document 225-3 Filed 05/28/19 Page 1 of 6
Page 1 of 5

RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-
04057-CV-NKL

Morgan, Jeremiah

to:

Greg.Mermelstein@mspd.mo.gov

05/06/2019 11:43 AM

Ce:

"Brady, Terry"

Hide Details

From: "Morgan, Jeremiah" <jeremiah.morgan@ago.mo.gov>

 

To: "Greg.Mermelstein@mspd.mo.gov" <Greg.Mermelstein@mspd.mo.gov>

Ce: "Brady, Terry" <Terry.Brady@ago.mo.gov>

History: This message has been forwarded.

Dear Greg,

i hope you had a nice weekend.

This e-mail is in relation to our recent communications about the Church (now Dalton) matter. | am very
troubled at your responses in this matter. Even though this case involves important interests of the State of
Missouri you have refused to inform us regarding the defense of the case, trial strategy, or any other details
about the case, including the date and location of potential settlement discussions/mediation.

In light of these refusals we have no choice but to conclude that you have made an intentional decision to not
cooperate or assist the Attorney General’s office and instead have decided to obstruct our efforts to even be
aware of how the interests of the State are being represented in this important case. This would be a forfeiture
of any coverage under the legal expense fund with all the attendant consequences. See Sherf v. Koster, 371
S.W.3d 903, 909 (Mo. App. W.D. 2012) (“[T]he statute is clear that the Attorney General must be able to
investigate and defend the claim. It specifically forbids payment of claims from the Fund where a defendant
does not cooperate with the Attorney General in their defense .... [A party] cannot seriously claim that it is
sufficient for purposes of Fund coverage that the Attorney General be able to argue the issues of costs and
attorneys' fees after the defendant has already lost his case and the attorney fees and costs have already been
incurred.”); Vasic v. State, 943 S.W.2d 757, 759 (Mo. App. E.D. 1997) (“[FJund liability is not premised on the
judgment creditor's notice but on the cooperation of the state employee. [FJailure to cooperate by ... involving
the attorney general in the settlement of the action prevents payment from the State Legal Expense Fund.”).

Case 2:17-cv-04057-NKL Document 225-3 De 05/28/19 Page 2 of 6
file:///C:/Users/gmermels/A ppData/Local/Temp/notes 142542/~web9948 htm 5/19/2019
Page 2 of 5

Furthermore, this will also serve to notify you that the Attorney General’s office may take any appropriate steps
to ensure that the State’s interests are being adequately and appropriately defended in this suit.

With my warmest regards,

Jeremiah J. Morgan

Deputy Attorney General - Civil

Missouri Attorney General's Office

207 West High Street

Jefferson City, Missouri 65102
573.751.8145 (office) 573.291.1483 (cell)

From: Greg.Mermelstein@mspd.mo.gov [mailto:Greg. Mermelstein@mspd.mo.gov]

Sent: Tuesday, April 30, 2019 4:30 PM

To: Morgan, Jeremiah <jeremiah.morgan@ago.mo.gov>

Cc: Brady, Terry <Terry.Brady@ago.mo.gov>

Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

Hi, Jeremiah:

| have received your recent emails. First, regarding LEF coverage, we understand your position and what the
statute requires and are discussing those issues internally. Regarding mediation, as you know, federal court
requires that parties participate in mediation and that the rules of mediation require confidentiality. As a result, |
am not at liberty to discuss matters beyond that.

Sincerely,

Greg Mermelstein

Deputy Director/General Counsel
Missouri State Public Defender
1000 W. Nifong, Bldg. 7, Ste. 100
Columbia, MO 65203

Tel: 573.777.9977 x 314
Greg.Mermelstein@mspd.mo.gov

Fram: "Morgan, Jeremiah" <jeremiah.morgan@ago.mo.gov>

To: "Greg. Mermelstein@mspd.mo.gov" <Greg.Mermelstein@mspd.mo.gov>

Ce: "Brady, Terry" <Terry.Brady@ago.mo.gov>
Date: 04/29/2019 04:04 PM

Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

 

Greg, just as a further follow-up on this e-mail, can you please tell me when and where the mediation is scheduled. Thank

you so much.

Case 2:17-cv-04057-NKL Document 225-3 Filed 05/28/19 Page 3 of 6
file:///C:/Users/gmermels/AppData/Local/Temp/notes142542/~web9948 htm 5/19/2019
Page 3 of 5

With my warmest regards,

Jeremiah J. Morgan

Deputy Attorney General - Civil

Missouri Attorney General's Office

207 West High Street

Jefferson City, Missouri 65102
573.751.8145 (office) 573.291.1483 (cell)

From: Morgan, Jeremiah

Sent: Friday, April 26, 2019 8:10 AM

To: Greg.Mermelstein@mspd.mo.gov

Cc: Brady, Terry <Terry.Brady@ago.mo.gov>

Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL
Thank you Greg,

As you know, in order for LEF coverage to apply there must be cooperation and assistance. Without it, there can be no
coverage. If you disagree with the assertion that our interests are not aligned then there should be no problem with your
coming and sharing with the Attorney General’s Office the defense of the case, trial strategy, etc. And this is of immense
importance to the Attorney General’s Office as we protect the interests of the State, including claims against the Public
Defender’s Office and its director and commission members in their official capacities.

Please note that | am not suggesting the Public Defender’s Office waive any attorney-client privilege or conflict of interest,
particularly as the Attorney General’s Office represents the interests of the State, including the Public Defender’s Office and
its director and commission members in their official capacities. There would not be a waiver. Indeed, please send copies
of your files in the case, including attorney files so that we can evaluate the representation and status of the case.
Additionally, please let us know if there is any upcoming mediation or settlement discussions. We would like to talk about
those discussions with you and participate.

With my warmest regards,

Jeremiah J. Morgan

Deputy Attorney General - Civil

Missouri Attorney General's Office

207 West High Street

Jefferson City, Missouri 65102
573.751.8145 (office) 573.291.1483 (cell)

From: Greg.Mermelstein@mspd.mo.gov [mailto:Greg.Mermelstein@mspd.mo.gov]
Sent: Friday, April 19, 2019 2:17 PM

To: Morgan, Jeremiah <jeremiah.morgan@ago.mo.gov>

Cc: Brady, Terry <Terry.Brady@ago.mo.gov>

Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

Hi, Mr. Morgan:

Thank you for the offer to meet with me on Monday. Usually I'd take you up on the offer, but in this particular
case, | don't think it would be useful.

As you are probably aware, your Office represented the State and Governor in this case, and asked to be
removed from the case, which you were. In addition, your Office moved to realign the parties in the case, and
claimed that the Public Defender's interests weren't aligned with your clients’ interests, i.e., that our interests were

Case 2:17-cv-04057-NKL Document poh Filed 05/28/19 Page 4 of 6
file:///C:/Users/gmermels/AppData/Local/Temp/notes142542/~web9948 htm 5/19/2019
Page 4 of 5

in conflict with your clients’ interests. We disagree with that assertion, but that was your position.

As a result, we are not willing to waive attorney-client privilege or the conflict of interest in this case as a pre-
condition to seeking LEF coverage. We do not believe it is appropriate for us to share defenses, trial strategy, or
other details about the case. However, we believe it is appropriate -- indeed, required -- to reach out to request

LEF coverage. Just like any litigation, we need to fully understand our exposure to liability as we move forward.

Thus, I'm respectfully declining your invitation on Monday since | would not be in a position to discuss the merits
of the case. However, please let me know about our LEF coverage. Thank you.

Sincerely,

Greg Mermelstein

Deputy Director/General Counsel
Missouri State Public Defender
1000 W. Nifong, Bldg. 7, Ste. 100
Columbia, MO 65203

Tel: 573.777.9977 x 314
Greg.Mermelstein@mspd.mo.qov

From: "Morgan, Jeremiah" <jeremiah.morgan@ago.mo.gov>

To: "Greg.Mermelstein@mspd.mo.gov" <Greg.Mermelstein@mspd.mo.gov>

Cc: "Brady, Terry" <Terry.Brady@ago.mo.gov>
Date: 04/19/2019 01:30 PM

Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

 

| wanted to send a quick follow-up on this. Monday afternoon, April 22"4, would work well for Terry and |.

Jeremiah J. Morgan

Deputy Attorney General - Civil

Missouri Attorney General's Office

207 West High Street

Jefferson City, Missouri 65102
573.751.8145 (office) 573.291.1483 (cell)

From: Morgan, Jeremiah
Sent: Thursday, April 18, 2019 3:23 PM
To: 'Greg.Mermelstein@mspd.mo.gov' <Greg.Mermelstein@mspd.mo.gov>

Cc: Brady, Terry <Terry.Brady@ago.mo.gov>
Subject: RE: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

Following up on your e-mail Greg, would you have time to come visit with Terry and | maybe next Monday —~ April 22 - at
the Supreme Court building. We would love to hear your plans regarding defense of the case, trial plan, etc.

With my warmest regards,
5

Case 2:17-cv-04057-NKL Document 225-3 Filed 05/28/19 Page 5 of 6
file:///C:/Users/gmermels/A ppData/Local/Temp/notes 1 42542/~web9948 htm 5/19/2019
Page 5 of 5

Jeremiah J. Morgan

Deputy Attorney General - Civil

Missouri Attorney General's Office

207 West High Street

Jefferson City, Missouri 65102
573.751.8145 (office) 573.291.1483 (cell)

From: Greg. Mermelstein@mspd.mo.gov [mailto:Greg. Mermelstein@mspd.mo.gov]

Sent: Wednesday, April 17, 2019 12:12 PM

To: Brady, Terry <Terry.Brady@ago.mo.gov>; Morgan, Jeremiah <jeremiah.morgan@ago.mo.gov>

Subject: Legal Expense Fund Coverage -- Dalton (formerly Church) v. Michael Barrett, et al. 17-04057-CV-NKL

Dear Mr. Brady and Mr. Morgan:

The Missouri Public Defender Commission and Public Defender Director Michael Barrett are the remaining
defendants in the above lawsuit. | am representing them in the lawsuit. We recently received a scheduling order
setting trial in this case in August 2019.

We are requesting coverage by the state legal expense fund. | briefly spoke with Mr. Morgan this morning about
this, and he said to forward the scheduling order along to you and him so you could review the matter. Attached
you will find the scheduling order.

I'll telephone you about coverage soon.
Thank you,

Greg Mermelstein

Deputy Director/General Counsel
Missouri State Public Defender
1000 W. Nifong, Bldg. 7, Ste. 100
Columbia, MO 65203

Tel: 573.777.9977 x 314

Greg. Mermelstein@mspd.mo.gov

 

This email message, including the attachments, is from the Missouri Attorney General’s Office. It is for
the sole use of the intended recipient(s) and may contain confidential and privileged information,
including that covered by § 32.057, RSMo. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all
copies of the original message. Thank you.

This email message, including the attachments, is from the Missouri Attorney General’s Office. It is for
the sole use of the intended recipient(s) and may contain confidential and privileged information,
including that covered by § 32.057, RSMo. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all
copies of the original message. Thank you.

This email message, including the attachments, is from the Missouri Attorney General’s Office. It is for
the sole use of the intended recipient(s) and may contain confidential and privileged information,
including that covered by § 32.057, RSMo. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all
copies of the original message. Thank you. (,

Case 2:17-cv-04057-NKL Document 225-3 Filed 05/28/19 Page 6 of 6
file:///C:/Users/gmermels/AppData/Local/Temp/notes 142542/~web9948 btm 5/19/2019
